DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 07/01/2022.
Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for printing a secured document on a blank document including an attached tag including: providing a blank document with said attached tag, containing a unique tag identification, reading said attached tag and extracting said unique tag identification contained in said attached tag, generating by a computer device a unique cryptographic key, associating by said computer device said unique cryptographic key with said unique tag identification in a database, storing in said computer device said unique tag identification and said unique cryptographic key, identifying confidential content to be encrypted, encrypting said confidential content in an encrypted form with at least said cryptographic key, and printing on said blank document said non-confidential content and said encrypted form of said confidential content resulting in said secured document and in combination with other features as recited in claim 1.  Similar limitations as recited in claim 10 and further limitations of the dependent claims 2-9 and 11-17.
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for decrypting a secured document including encrypted confidential content including: storing in a local computer device said unique tag identification and a unique cryptographic key, associating by said local computer device said unique tag identification and said unique cryptographic key, reading by said local computer device said attached tag and extracting said unique tag identification contained in said attached tag, comparing by said local computer device said extracted unique tag identification with said unique tag identification, selecting said unique cryptographic key associated with said unique tag identification based on a successful matching of said unique tag identification extracted from said attached tag with said unique tag identification, and 5Application No. 16/247,858 Reply to Office Action dated April 04, 2022capturing an image of said secured document for decrypting by said local computer device said encrypted confidential content from the captured image with at least said cryptographic key and in combination with other features as recited in claim 18.  Similar limitations as recited in claim 25 and further limitations of the dependent claims 19-24 and 26-33.
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a secured document constituted of an attached tag and of non-confidential content readable by third parties and of encrypted confidential content whose access needs to be protected from unauthorized third parties wherein said non-confidential content and encrypted confidential content are printed on a blank document comprising said attached tag, wherein said attached tag contains a unique tag identification and said encrypted confidential content is encrypted with a cryptographic key associated with said unique tag identification as recited in claim 34 and further limitations of the dependent claims 35-42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887